

116 HR 2081 IH: Chronic Wasting Disease Research Act
U.S. House of Representatives
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2081IN THE HOUSE OF REPRESENTATIVESApril 4, 2019Mr. Thompson of Pennsylvania (for himself, Mr. Vela, Mr. Joyce of Pennsylvania, and Mr. Cuellar) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Animal Health Protection Act to establish a grant program for research on chronic
			 wasting disease, and for other purposes.
	
 1.Short titleThis Act may be cited as the Chronic Wasting Disease Research Act. 2.Chronic wasting disease research grant program (a)In generalThe Animal Health Protection Act is amended by inserting after section 10409A (7 U.S.C. 8308a) the following:
				
					10409B.Chronic wasting disease research grant program
 (a)FindingsCongress finds that— (1)a focus on research into the transmission of, resistance to, and epidemiology of chronic wasting disease is needed to inform future policies to combat the disease and ensure the health of cervid populations;
 (2)because States have diverse policies for addressing chronic wasting disease, the Federal Government should coordinate financial and technical support to States, State departments of agriculture, institutions of higher education, and research centers conducting scientific research on chronic wasting disease;
 (3)under current policies, chronic wasting disease remains a systemic threat to cervids; and (4)scientific advances that lead to the ability to stop transmission of chronic wasting disease are needed to ensure the long-term viability of cervids.
 (b)DefinitionsIn this section: (1)Chronic wasting diseaseThe term chronic wasting disease means the animal disease afflicting deer, elk, and moose populations that—
 (A)is a transmissible disease of the nervous system resulting in distinctive lesions in the brain; and (B)belongs to the group of diseases known as transmissible spongiform en­ceph­a­lop­a­thies, which includes scrapie, bovine spon­gi­form encephalopathy, and Cruetzfeldt-Jakob disease.
 (2)Eligible entityThe term eligible entity means— (A)a State department of agriculture;
 (B)a Tribal research facility; (C)a Tribal department of agriculture;
 (D)an institution of higher education (as defined in section 101 of the Higher Education Act (20 U.S.C. 1001)); and
 (E)a research center conducting scientific research on chronic wasting disease. (c)Grant program (1)In generalNot later than 90 days after the date of enactment of this section, the Secretary shall establish a program under which the Secretary shall award grants on a competitive basis to eligible entities to conduct research on the transmission of, resistance to, and diagnosis of chronic wasting disease.
 (2)Criteria for selectionIn awarding grants under paragraph (1), the Secretary shall give priority to eligible entities that shall conduct research relating to—
 (A)methods and products— (i)to effectively detect infectious chronic wasting disease prions in live cervids, the environment, and inorganic surfaces; and
 (ii)to decontaminate those infectious prions; (B)the long-term suppression or eradication of chronic wasting disease; or
 (C)determination markers for genetic resistance to chronic wasting disease and strategies for using genetic resistance to combat the spread of the disease.
								(3)Number of grant recipients
 (A)In generalTo the maximum extent practicable, subject to subparagraph (B), the Secretary shall select not fewer than 5 and not more than 10 eligible entities to receive grants under paragraph (1).
 (B)ExceptionThe Secretary may award grants under paragraph (1) to fewer than 5 eligible entities if not more than 5 eligible entities have submitted applications for a grant.
 (4)Administrative costs by eligible entitiesNot greater than 15 percent of the amount of a grant awarded under paragraph (1) may be used by an eligible entity for administrative costs incurred by the eligible entity in carrying out the research described in that paragraph.
							(d)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the Secretary to carry out this section $15,000,000 for fiscal year 2020 and each fiscal year thereafter, to remain available until expended.
 (2)Administrative costsThe Secretary may use not greater than 3 percent of the funds made available under paragraph (1) for administrative costs incurred by the Secretary in carrying out this section.
 (e)EffectNothing in this section shall interfere with or otherwise affect the authority of the Federal Government or States to manage wildlife and livestock, including managing, surveying, and monitoring the incidence of chronic wasting disease..
 (b)Technical amendmentSection 10403(8) of the Animal Health Protection Act (7 U.S.C. 8302(8)) is amended by striking (25 U.S.C. 450b) and inserting (25 U.S.C. 5304). 